Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steven (4867245).

Steven (4867245) teaches:



[AltContent: textbox (A hollow sleeve: a bore)][AltContent: textbox (1st bracket recess & slot)][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Pin / stop pad)]
[AltContent: textbox (a first bracket configured to be mounted to a first portion )][AltContent: textbox (a second bracket configured to be mounted to a second portion (wing) )][AltContent: textbox (a rotatable locking component pivotably coupled to the first bracket (at 112))][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    212
    409
    media_image1.png
    Greyscale





1. A pivoting assembly, the pivoting assembly comprising: 
a first bracket configured to be mounted to a first portion of a row crop head (marked up); 
a second bracket configured to be mounted to a second portion of a row crop head movable relative to the first portion (marked up); and 
a rotatable locking component pivotably coupled to the first bracket, the rotatable locking component rotatable between an unlocked configuration and a locked configuration in response to movement of the second bracket relative to the first bracket (marked up).
[AltContent: textbox (recess)][AltContent: arrow]
    PNG
    media_image2.png
    350
    478
    media_image2.png
    Greyscale


2. The pivoting assembly of claim 1, wherein the second bracket comprises a first pin (marked up), 
wherein the rotatable locking component comprises a recess, and wherein the first pin is removably receivable into a recess of the rotatable locking component to cause rotation of rotatable locking component (while teaches the center of gravity of the latches would shift when the wing arm is repositioned, however the pin/stop pad also forces the locking component to shift).

4. The pivoting assembly of claim 1, wherein the first bracket further comprises: 
opposing sides defining a central recess (fig 5); and 
slots formed into the opposing sides (marked up), 
wherein the second bracket further comprises a second pin (marked up; NOTE: claim 4 does not depend from claim 2, also reciting a pin), and 
wherein end portions of the second pin are received into the slots and the second bracket is received into the central recess when the rotatable locking component is in the unlocked configuration (fig 3).

5. The pivoting assembly of claim 4, wherein the rotatable locking component abuts the second pin of the second bracket when the rotatable locking component is in the unlocked configuration (figs 3, 4).
[AltContent: textbox (A shaft)][AltContent: arrow][AltContent: textbox (Sleeve / bore)][AltContent: arrow]
[AltContent: textbox (Apertures in opposing sides of the 1st bracket)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    212
    409
    media_image1.png
    Greyscale

6. The pivoting assembly of claim 1, wherein the rotatable locking component further comprises a hollow sleeve defining a bore (marked up), 
wherein the first bracket further comprises apertures formed in opposing sides of the first bracket (marked up), and 
further comprising a shaft received into the bore and the apertures, the rotatable locking component rotatable on the shaft (marked up).

7. The pivoting assembly of claim 1, wherein the rotatable locking component further comprises a locking portion (notch 122) configured to lock a crop divider of the row crop head into a folded position (shown/taught above).



Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham et al (9220188).

Prima Facie Case: The patent office has the initial burden of presenting a prima facie case of invalidity. A prima facie case is adequately articulated by notifying the applicant of the reasons for its rejections so long as the explanation is not "so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection." Chester v. Miller, 906 F.2d 1574 (Fed. Cir. 1990). This requirement comes straight from Section 132 of the Patent Act. 35 U.S.C. §132(a). 

There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. "[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578

[AltContent: arrow]Graham teaches the claimed invention:

[AltContent: textbox (Rotatable locking component having a 1st surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rotatable locking component having 2ndt surface)][AltContent: arrow][AltContent: textbox (1st bracket with opposing sides, recess)][AltContent: textbox (A pin in the 2nd bracket)][AltContent: arrow][AltContent: textbox (Rotatable locking component)]
    PNG
    media_image3.png
    434
    609
    media_image3.png
    Greyscale




3. The pivoting assembly of claim 2, wherein the recess of the rotatable locking component defines a first surface and a second surface (marked up), wherein movement of the second bracket away from the first bracket causes the first pin to engage the first surface to rotate the rotatable locking component into the locked configuration, and wherein movement of the second bracket towards the first bracket causes the first pin to engage the second surface to rotate the rotatable locking component into the unlocked configuration (shown/taught above).

[AltContent: textbox (Biasing spring)][AltContent: arrow]
    PNG
    media_image4.png
    335
    466
    media_image4.png
    Greyscale


“(24) The latch mechanism 320 and crossbar assembly 330 are shown in the latched configuration in FIG. 5. The crossbar 440 is captured between the stationary portion 410 of the latch mechanism 320 and the latch element 420 of the latch mechanism 320. In this configuration, the pivoting portion 420 is held in place by a biasing mechanism, such as a spring (not shown).”

8. The pivoting assembly of claim 1, further comprising a biasing component (marked up) coupled to the first bracket and the rotatable locking component, wherein the biasing component is operable to apply a biasing force that urges the rotatable locking component into the locked configuration (shown/taught above).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steven (4867245), in view of Graham et al (9220188).


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Steven teaches the claimed invention above, including that it has been known to use a biasing structure: 
“It is still another object to provide such a structure wherein the latching mechanism is biased by gravity without need for additional hydraulic circuitry or other complicated structure.”
8. The pivoting assembly of claim 1, further comprising a biasing component coupled to the first bracket and the rotatable locking component, wherein the biasing component is operable to apply a biasing force that urges the rotatable locking component into the locked configuration.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the locking element of Steven with the teachings of Graham, because it would not have been outside the skill that a biasing spring is desirable to prevent unwanted rotation.



Allowable Subject Matter
Claims 9-20 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Wiebe et al (4660654) teaches a first bracket configured to be mounted to a first portion of a row crop head (plates 54); 
a second bracket configured to be mounted to a second portion of a row crop head movable relative to the first portion (float bar 30); and 
a rotatable locking component pivotably coupled to the first bracket, the rotatable locking component rotatable between an unlocked configuration and a locked configuration in response to movement of the second bracket relative to the first bracket (latch 50).

Pederson et al (7438137) teaches in figs 8-9, a rotatable locking means for a wing frame.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671